Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

A and K Bajwa LLC
d/b/a Kwik Mart,

Respondent.

Docket No. C-14-1062
FDA Docket No. FDA-2014-H-0584

Decision No. CR3283
Date: July 2, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, A and K Bajwa LLC d/b/a Kwik Mart, alleging facts and legal
authority sufficient to justify imposing a civil money penalty of $500. Respondent did
not timely answer the Complaint, nor did Respondent request an extension of time within
which to file an answer. Therefore, I enter a default judgment against Respondent and
order that Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold cigarettes
to minors and failed to verify that cigarette purchasers were of sufficient age, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil money penalty of $500.
On May 13, 2014, CTP served the Complaint on Respondent by United Parcel Service,
pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying cover letter,
CTP explained that within 30 days Respondent should pay the penalty, file an answer, or
request an extension of time within which to file an answer. CTP warned Respondent
that if it failed to take one of these actions within 30 days an Administrative Law Judge
could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full amount of
the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), 1am required to
issue an initial decision by default if the Complaint is sufficient to justify a penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true. 21
C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Kwik Mart, an establishment that sells tobacco products and is
located at 606 West Broadway Road, Tempe, Arizona 85282. Complaint 3.

e During an inspection of the establishment conducted on January 28, 2013, an
FDA-commissioned inspector observed that “a person younger than 18 years of
age was able to purchase a package of Maverick Menthol Box cigarettes . . . at
approximately 10:40 AM MT[.]” The inspector also observed that “the minor’s
identification was not verified before the sale. ...” Complaint § 10.

¢ On February 14, 2013, CTP issued a Warning Letter to Kwik Mart explaining that
the inspector’s January 28, 2013 observations constituted violations of regulations
found at 21 C.F.R. § 1140.14(a) and (b)(1). In addition to describing the
violations, the letter advised Respondent that the FDA may initiate a civil money
penalty action or take other regulatory action against Respondent if it failed to
correct the violations. The letter also stated that it was Respondent’s
responsibility to comply with the law. Complaint § 10.

e The FDA did not receive a response to the Warning Letter, but delivery records
show that an individual named “Caviso” received it on February 15, 2013.
Complaint § 11.

¢ On December 23, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “‘a person younger
than 18 years of age was able to purchase a package of Camel Crush Regular
Fresh cigarettes . . . at approximately 9:58 AM[.]” The inspectors also noted that
“the minor’s identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to a person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on January 28, 2013, and December
23, 2013, when its staff sold cigarettes to minors. Respondent also violated 21 C.F.R. §
1140.14(b)(1) on those dates, when its staff did not verify, by checking the minors’
photographic identification, that these tobacco purchasers were 18 years of age or older.
Therefore, Respondent’s actions and omissions on two separate occasions at the same
retail outlet constitute violations of law that warrant a civil money penalty. Accordingly,
I find that a civil money penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

